Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of leptomeningeal disease associated with one or more low-grade glioma as the elected leptomeningeal disease and combination of AS2-1 (synthetic PN and synthetic PG in a ratio of 4:1) and A10 (synthetic PG and synthetic iso-PG in a ratio of 4:1) as the elected plurality of extraneous antineoplastons in the reply filed on 02/10/2021 is acknowledged.
Claim 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected specie, there being no allowable generic or linking claim. 
Claims 1-20 are pending. Claim 3 is withdrawn. Claims 1, 2 and 4-20 are examined in accordance to the elected species. 

Priority
This application is a continuation of U.S. Serial Number 16/622,230, filed December 12, 2019, which is 35 U.S.C. 371 national stage filing of International Application No. PCT/US2018/036972, filed on June 11, 2018, which claims priority to U.S. Provisional Application No. 62/518,500, filed on June 12, 2017. The effective filing date is June 12, 2017. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/23/2020 & 02/19/20212 has been  considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
s 1, 2 and 4-20 are rejected under 35 U.S.C. 103 as being un-patentable over Burzynski et al., Drugs R&D 2004; 5 (6): 315-326 (cited as “Burzynski-1”) and Burzynski, Journal of cancer Therapy, 2015, 6, 1063-1074 (cited as “Burzynski-2”) and Moon et al., J Korean Neurosurg Soc. 2012 Feb; 51(2): 109–112.
Burzynski-1 teaches a method of treating low grade astrocytoma (a specie of glioma) in pediatric patient diagnosed with incurable recurrent and progressive multicentric glioma, the method comprising administering an intravenous therapy of ANP consisting of an average dose of 7.95 g/kg/day  of A10 and an average dose of 0.33 g/mkg/day of AS2-1, see Abstract. The administration of A10 and AS2-1 as the elected plurality of extraneous antineoplastons is considered plurality of extraneous antineoplastons. 
Burzynski-1 does not teach leptomeningeal disease associated with low grade glioma. 
Burzynski-2 teaches Antineoplastons A10 and AS2-1 (ANP) are synthetic derivatives of glutamine, isoglutamine and phenylacetic acid wherein A10 injections consist of a mixture of the sodium salts of phenylacetylglutamine (PG) and phenylacetylisoglutamine (isoPG) in a 4:1 ratio. AS2-1 is a mixture of phenylacetate sodium (PN) and PG in a 4:1 ratio, see lines 1-3 of the Introduction Section.
Moon et al. teaches leptomeningeal dissemination of tumor cells is frequently observed in terminal stage of malignant brain tumors, regardless of the primary origin. Occasionally, benign brain tumors, such as low-grade gliomas, spread to the subarachnoid space. Recently, report of leptomeningeal dissemination of low-grade glioma is increasing as reflecting the common use of diagnostic magnetic resonance imaging (MRI). It is known that approximately 5% of low-grade gliomas present with leptomeningeal dissemination at the time of diagnosis, , see page 109, left col, first para. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the method taught by Burzynski-1 to include patient with leptomeningeal dissemination of a low grade glioma to arrive at Applicant’s claimed invention. One would have been motivated by the fact that the method taught by Burzynski-1 is known to treat pediatric patient with low grade glioma (astrocytoma) and also because there is a sub-patient population with low grade glioma that is associated with leptomeningeal disease as taught by Burzynski-2. One would reasonably expect the method taught by Burzynski-1 to be effective for treating leptomeningeal dissemination of a low grade glioma with success. 
With respect to the amount of PG, IsoPG, and PN claimed, Burzynski-2 teaches Antineoplastons A10 and AS2-1 (ANP) are synthetic derivatives of glutamine, isoglutamine and phenylacetic acid wherein A10 injections consist of a mixture of the sodium salts of phenylacetylglutamine (PG) and phenylacetylisoglutamine (isoPG) in a 4:1 ratio. AS2-1 is a mixture of phenylacetate sodium (PN) and PG in a 4:1 ratio, see lines 1-3 of the introduction Section. Therefore, the ratio taught by Burzynski-2 would have been obvious over the claimed amount of PG, IsoPG, and PN. One would reasonably expect said ratio to fall within the scope of the amount of PG, IsoPG, and PN claimed.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-2 and 4-20 of prior U.S. Patent No. 16/622,230. This is a statutory double patenting rejection.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN P CORNET/             Primary Examiner, Art Unit 1628